     Case 3:18-cv-01455-LAB-MSB Document 43 Filed 12/05/18 PageID.343 Page 1 of 5




      Collette Stark
      2175 Cowley Way
 2    San Diego, CA 92110
 3
      619-347-0726
      videosolutions@me.com                                             FILED
 4    Anton Ewing                                                       DEC 0 5 2018
      3077 B Clairemont Drive #372
 5    San Diego, CA 92117                                         CLERK U S DISTRICT COURT
      (619) 719-9640                                            sourHERN o1srR1cr ~r,,cAL1FoRN1~
                                                                BY              \ , Jl~ DEPUTY
 6    anton@antonewing.com
 7
      Plaintiffs in Pro Per
 8

 9                  THE UNITED STATES FEDERAL DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
II

12
      Collette Stark, an individual;                    Civil Case No. 18-CV-1455-LAB JLB
13
                                                        REQUEST FOR JUDICIAL
14    Anton Ewing, an individual,                       NOTICE
15                   Plaintiff,
                                                        JOINT MOTION FOR DISMISSAL
16            vs.                                       PURSUANT TO FRCP 41
      Oasis Media, LLC, a Florida limited
17
      liability company;
18    Et al,
19

20
                         Defendants.
21

22

23             Pursuant to Federal Rule of Civil Procedure 41 (a)( 1)(A)(ii), Plaintiffs Anton

24    Ewing and Collette Stark and well as Defendants Oasis Media, LLC, Dennis T.
25
      Brinn, Tyler Smyzuk, Steven Grinblat and Eric Cherchio, hereby jointly move the

                                  JOINT MOTION TO DIMISS OASIS MEDIA, LLC - I


                                                                                                   18CV1455
     Case 3:18-cv-01455-LAB-MSB Document 43 Filed 12/05/18 PageID.344 Page 2 of 5



      Court to dismiss said defendants only, with prejudice, based on complete

 2    fulfillment of the settlement agreement terms and conditions.
 3
            Each side to pay its own attorney fees and costs. The parties humbly thank
 4
      the Court for its time, effort and consideration in this matter.
 5

 6    Dated: December 3, 2018
 7

 8

 9

10
      Dated: December 3, 2018
11

12                                                        Collette Stark
13

14

15

16    Dated: December 3, 2018
17
                                                            Defendant Oasis Media, LLC,
18                                                          a Florida LLC
19
                                                          IS! Dennis T. Brinn
20                                                        Dennis T. Brmn,
                                                          Defendant in pro per
21
                                                          Info@oasismedia.co

22

23

24

25



                            JOINT MOTION TO DIMISS OASIS MEDIA, LLC - 2


                                                                                          18CV1455
     Case 3:18-cv-01455-LAB-MSB Document 43 Filed 12/05/18 PageID.345 Page 3 of 5




                                                        Defendant Dennis T. Brinn,

                                                      /S/ Dennis T. Brinn
                                                      Dennis T. Brinn,
                                                      Defendant in pro per
                                                      dennisbrinn23@gmail.com




                                                        Tyler Smyzuk,
                                                      /S/ Tvler Smvzuk
                                                      Tyler Smyzuk,
                                                      Defendant in pro per
                                                      Info@oasismedia.co



                                                        Steven Grinblat
                                                      /S/ Steven Grinblat
                                                      Steven Grinblat,
                                                      Defendant in pro per
                                                      Info@oasismedia.co


                                                        Eric Cherchio

                                                      /S/ Eric Cherchio
                                                      Eric Cherchio,
                                                      Defendant in pro per
                                                      Info@oasismedia.co



21

22

23

24

25




                         JOINT MOTION TO DIMISS OASIS MEDIA, LLC - 3


                                                                                     18CV1455
     Case 3:18-cv-01455-LAB-MSB Document 43 Filed 12/05/18 PageID.346 Page 4 of 5




2                                        PROOF OF SERVICE
3
      I, Anton Ewing, am over 18, a pro per plaintiff in this matter and an authorized
4     CM/ECF user by court order in other matters. I have filed this request for judicial
      notice and had it served on Defendants as follows:
 5

6     3:17-cv-02507 Notice has been electronically mailed to:

 7    I have also emailed a copy of this document to Defendant directly at the email
      address he uses to communicate with me at:
 8

 9    dennisbrinn23@gmail.com
      info@oasismedia.co
10

11    and by US Mail, postage pre-paid, first class to:

12
      CANOPY ENERGY CALIFORNIA
13    c/o Incorp Services Inc as agent for service
      5716 Crsa Ave, Suite 110
14
      Westlake Village, CA 91365
15

16    CANOPY ENERGY CALIFORNIA
      5632 VANNUYS BLVD STE 190
17    LOS ANGELES CA 91401

18    Ori B ytton
      6736 VESPER AVE
19    VANNUYS,CA91405

20    Jordan Hamilton Cohen
      5632 VANNUYS BLVD STE 190
21
      LOS ANGELES CA 91401
22
      Energy Enterprises USA Inc
23    c/o V corp Services CA, Inc as agent for service
      818 West SEventh Street, Suite 930
24    Los Angeles, CA 90017

25




                               JOINT MOTION TO DIMISS OASIS MEDIA, LLC - 4


                                                                                            18CV1455
     Case 3:18-cv-01455-LAB-MSB Document 43 Filed 12/05/18 PageID.347 Page 5 of 5


      Christopher James Olenka
      5632 VANNUYS BLVD STE 190
      LOS ANGELES CA 91401
 2

 3
      Kenneth Lyle Jacoby
      6842 VAN NUYS BLVD STE 800
 4    VAN NUYS, CA 91405

 5    Lior Agam
      6842 VAN NUYS BLVD STE 800
 6    VAN NUYS, CA 91405

 7    As well as all other CM/ECF users registered in this matter.

 8
      I swear under penalty of perjury that the above was served as stated.
 9    Dated: December 3, 2018                                            ~
                                                               /S/ H./dH G
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                    JOINT MOTION TO DIMISS OASIS MEDIA, LLC - 5


                                                                                    18CV1455
